 
 


Exhibit 10.1


TRANSATLANTIC HOLDINGS, INC.
EXECUTIVE SEVERANCE PLAN


Transatlantic Holdings, Inc., a Delaware corporation (the “Company”), has
adopted this Transatlantic Holdings, Inc. Executive Severance Plan (the “Plan”),
first effective as of May 22, 2008 (the “Effective Date”).


I.  Purpose


The Plan is maintained for the purpose of providing severance payments and
benefits for a select group of management or highly compensated employees
covered by this Plan whose employment is terminated under the circumstances set
forth in this Plan.


II.  Term


The Plan shall be effective as of the Effective Date and continue until
terminated by the Compensation Committee of the Board of Directors of the
Company (the “Compensation Committee”) with 12 months’ notice to Eligible
Employees (as defined in Section III below) in accordance with Section VIII
below; provided that this Plan shall in no event terminate before the second
anniversary of the Effective Date.


III.  Eligibility


The employees eligible to participate in this Plan at any time (together, the
“Eligible Employees”) shall be comprised of each employee who at the time of the
termination of his or her employment is a participant in the Company’s Partners
Plan (the “Partners Plan”) or the Company’s Senior Partners Plan (the “Senior
Partners Plan”); provided that if an employee has an employment agreement (or
other agreement or arrangement) that provides for payment of severance in
connection with a "Covered Termination" (as defined in Section IV below), the
employee will not be an Eligible Employee.


For purposes of this Plan, an employee shall be deemed to be a participant in
the Partners Plan only if such employee received an award with respect to the
most recently commenced Performance Period of the Partners Plan (as defined
therein).


IV.  Severance


An Eligible Employee shall be entitled to receive the benefits described in this
Section IV if he or she experiences a “Covered Termination.”


A “Covered Termination” shall be:


(1)  For all Eligible Employees, an Eligible Employee’s termination of service
during the term of this Plan for any reason other than the Eligible Employee’s:
(a) death; (b) “Disability” (as defined in Section IV.K below); (c) resignation
(including any resignation that an Eligible Employee may assert was a
constructive discharge); or (d) termination by the Company or its subsidiaries
for “Cause” (as defined in Section IV.K below); and


(2)  In the case of the Chief Executive Officer of the Company and each other
Eligible Employee who is both a participant in the Senior Partners Plan and has
a rank of Senior Vice President or higher of the Company, a Covered Termination
shall also include such Eligible Employee’s termination of service during the
term of this Plan as a result of resignation from his or her employment for
“Good Reason” (as defined in Section IV.K below).


For purposes of this Plan, an employee shall be deemed to be a participant in
the Senior Partners Plan only if such employee has an award outstanding under
the Senior Partners Plan with respect to the Performance Period of the Senior
Partners Plan (as defined therein) ending in the year of termination.  Unless
otherwise stated in this Plan, for purposes of an Eligible Employee’s
employment, “termination” of employment or service shall mean the date upon
which the Eligible Employee ceases to perform his or her employment duties and
responsibilities for the Company and/or each of its subsidiaries, as such
termination is defined in Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”).


A.  Accrued Wages and Expense Reimbursements


If an Eligible Employee experiences a Covered Termination, the Eligible Employee
shall receive: (1) accrued wages due through the date of termination in
accordance with the Eligible Employee’s employer’s normal payroll practices; (2)
reimbursement for any unreimbursed business expenses properly incurred by the
Eligible Employee prior to the date of termination in accordance with Company
policy (and for which the Eligible Employee has submitted proper documentation
as may be required by the Company) and (3) any accrued but unused vacation pay
in a lump sum.


B.  Severance Installments


If an Eligible Employee experiences a Covered Termination, the Eligible Employee
shall receive severance equal to the sum of the following, divided by 12, and
then multiplied by the number of months in the “Severance Period” (as defined
below) applicable to the Eligible Employee:


(1)  Annual base salary as of the date of termination; plus


(2)  The total of any payments designated as a “supplemental bonus” or
“quarterly cash” that would have been payable in respect of the year of
termination (but not including any spot bonus or other discretionary bonus);
plus


(3)  The average of the Eligible Employee’s “Annual Cash Bonuses” (as defined
below) awarded and paid with respect to the three most recently completed
calendar years preceding the calendar year in which termination occurs
(including any year in which the bonus was zero); provided that: (a) if the date
of termination occurs during a calendar year before the time that Annual Cash
Bonuses have generally been paid out to employees for the prior calendar year's
performance, the average shall be computed based on the second, third and fourth
calendar years prior to the calendar year in which the termination occurs, (b)
if the Eligible Employee was not employed for all years that would otherwise be
included in the average, the average shall be computed based on each such year
in which the Eligible Employee was employed and (c) if the Eligible Employee
earns or is awarded no bonus for one of the years that would otherwise be
included in the average as a result of an approved leave of absence, the average
shall be computed by using the three most recently completed calendar years
preceding the calendar year of termination in which such condition did not
apply.  “Annual Cash Bonus” means any performance based, year-end cash bonus or
a cash bonus in lieu of a year-end cash bonus, and the amount of any Annual Cash
Bonus awarded and paid shall include any amount of such bonus voluntarily
deferred by the Eligible Employee.


Such severance amount shall be paid over the number of months in the Severance
Period in equal weekly, biweekly, or monthly installments (each, a “Severance
Installment”) in accordance with the Eligible Employee’s employer’s normal
payroll practices.  Notwithstanding anything in this Plan to the contrary, the
cash payable and benefits receivable hereunder, to the extent necessary to avoid
duplication of payments and benefits, shall be reduced by any payments or
benefits which the Eligible Employee receives pursuant to any other plan,
agreement or arrangement providing severance payments or benefits, including but
not limited to, collectively bargained agreements and any state sponsored,
mandated or similar severance program.


The “Severance Period” shall be:


(1)  For the Chief Executive Officer of the Company, 30 months;


(2)  For Eligible Employees who are both Senior Vice Presidents or higher of the
Company and participants in the Senior Partners’ Plan (as such participation is
set forth in Section IV above), 24 months; and


(3)  For all other Eligible Employees, one month per year of service with the
Company up to a maximum of 12 months, except that no Eligible Employee shall
have a Severance Period of less than six months regardless of years of service.


C.  Equity and Senior Partners Plan Vesting


If an Eligible Employee experiences a Covered Termination, the Eligible
Employee’s Severance Period will be treated as continued employment for the
purpose of outstanding restricted stock units (“RSUs”), Performance RSUs that
are earned but unvested under the Partners Plan (but excluding any performance
RSUs for performance periods ending on or after the year of termination), Senior
Performance RSUs that are earned but unvested under the Senior Partners Plan
(but excluding any performance RSUs for performance periods ending on or after
the year of termination) and options, in each case that would otherwise have
vested or become exercisable during the Severance Period had the Eligible
Employee’s employment not terminated.  Such awards shall otherwise continue to
be subject to the terms and conditions of the applicable plan and award
agreement, provided that, for purposes of the commencement and measurement of
the post-termination exercise period (if any as approved in accordance with the
plan and award agreement) applicable to any stock options held by the Eligible
Employee as of the date of termination, the last day of the Severance Period
will be considered the date of termination.  To the extent an RSU or option does
not vest upon the last day of the Severance Period such award shall be forfeited
for no consideration.


D.  Continued Health Coverage and Participation in Retiree Health


If an Eligible Employee experiences a Covered Termination, the Eligible Employee
shall be entitled to participate during the Severance Period in the applicable
Company-provided health plan for active employees in which the Eligible Employee
participated prior to termination by paying on an after-tax basis the applicable
employee contribution charged to active employees receiving similar
coverage.  If the Eligible Employee participates in such plan, the actuarial
cost of such coverage in excess of the applicable employee contribution paid by
the Eligible Employee, as determined by the Company, shall be imputed as taxable
income to the Eligible Employee.  Upon the last day of the Severance Period, the
Eligible Employee shall be treated as having had a termination event as of the
date that the Severance Period ends for purposes of continuing coverage
requirements under the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”).


If an Eligible Employee experiences a Covered Termination, the Eligible
Employee’s Severance Period (but not including any period of coverage under
COBRA) shall be treated as a period of employment service (in connection with
both the age and service requirements) for purposes of determining the Eligible
Employee’s eligibility to participate, in and to calculate the amount of, the
Company contribution towards any Company retiree health plan.  For these
purposes, the Eligible Employee’s deemed period of employment service shall end
as of the last day of the Severance Period.  If the Eligible Employee would not
have satisfied the eligibility requirements to participate in any Company
retiree health plan but for the preceding treatment of the Severance Period as a
period of employment service, the actuarial cost of such retiree health coverage
in excess of any contribution paid by the Eligible Employee, as determined by
the Company, shall be imputed as income for all periods in which such retiree
health coverage is provided.  If, however, the Eligible Employee satisfies the
eligibility requirements to participate in any Company retiree health plan on
the basis of the Eligible Employee’s age and years of service on or before the
date of termination, then no such income imputation shall occur with respect to
retiree health coverage.


E.  Additional Non-qualified Pension Credits


If an Eligible Employee experiences a Covered Termination, the Eligible Employee
shall be entitled to additional service credit and credit for additional age, in
each case in an amount equal to the length of the Severance Period, for purposes
of calculating the Eligible Employee’s benefit amounts, and determining vesting
and eligibility for retirement (including early retirement), under the Company’s
non-qualified pension plans (plans that are not intended to be qualified under
the provisions of Code section 401) in which such Eligible Employee was actively
participating immediately prior to his or her date of termination.  For the
avoidance of doubt, no Severance Installments pursuant to Section IV.B of this
Plan shall be included in the calculation of any benefits of an Eligible
Employee under any non-qualified pension plan of the Company.  Eligible
Employees shall commence payments under such non-qualified pension plans at the
time specified in the applicable plan, determined as if payment of “Qualified
Plan Retirement Income” (as defined in the applicable plan) began to be paid
immediately following the Eligible Employee’s date of termination.


F.  Continued Life Insurance and Participation in Retiree Life


If an Eligible Employee experiences a Covered Termination, the Eligible Employee
shall be entitled to participate during the Severance Period in the group life
insurance benefits generally available to active employees of the Company.  The
Eligible Employee shall be required to pay the costs of such coverage on the
same basis as prior to the date of termination.  Any portion of the premium paid
by the Company shall be imputed as taxable income to the Eligible Employee.  If
an Eligible Employee experiences a Covered Termination, the Eligible Employee’s
Severance Period shall be treated as a period of employment service (in
connection with both the age and service requirements) for purposes of
determining the Eligible Employee’s eligibility to participate in and to
calculate the amount of a Company contribution towards any Company retiree life
insurance coverage.  The Eligible Employee’s deemed period of employment service
shall end as of the close of the Severance Period.  If the Eligible Employee
would not have satisfied the eligibility requirements to participate in any
Company retiree life insurance plan but for the treatment of the Severance
Period as a period of employment service, the actuarial cost of such retiree
life insurance coverage in excess of any contribution paid by the Eligible
Employee, as determined by the Company, shall be imputed as income for all
periods in which such retiree life insurance coverage is provided.  If, however,
the Eligible Employee satisfies the eligibility requirement to participate in
any Company retiree life insurance plan on the basis of the Eligible Employee’s
age and years of service on or before the date of termination, no such income
imputation shall occur with respect to retiree life insurance coverage.


G.  Limitations on Severance


The amounts described in Subsections B through F of this Section IV
(collectively referred to as “Severance”) are subject to the Eligible Employee’s
continued compliance with any applicable release and/or restrictive covenant
agreement (referred to generically as the “Release”) that the Company may
require under other compensation arrangements  (including but not limited to the
Partners Plan, the Senior Partners Plan and the Company’s Deferred Compensation
Profit Participation Plan), any applicable employment agreement or the release
pursuant to Section VI below.  Failure to execute or adhere to such a Release by
the Eligible Employee shall result in a forfeiture of all Severance under this
Plan.  (For the avoidance of doubt, any Severance Installment or other Severance
benefit due under the terms of this Plan shall be forfeited to the extent such
payment would have otherwise been due but for the Eligible Employee’s failure to
provide the Company with a duly executed and effective Release.)  Nothing herein
shall preclude the Company in its sole discretion from requiring the Eligible
Employee to enter into other such releases or agreements as a condition to
receiving Severance under this Plan.


H.  Timing of Payments and Delay for Specified Employees


Severance Installments shall commence on a payroll date of the Eligible
Employee’s employer within 90 days following the Eligible Employee’s termination
of employment.  For purposes of Code section 409A, each Severance Installment
shall be treated as a separate payment.  If the Plan Administrator determines
that the Eligible Employee is a “specified employee” for purposes of Code
section 409A, any Severance Installment or other Severance benefit that would
otherwise be payable or due under Section IV of this Plan shall be delayed for
six months to the extent that such Severance is determined to constitute
deferred compensation under Code section 409A (taking into account any
regulatory exceptions that may be applicable, such as short-term deferral and
separation under Code section 409A).  In such case, the Eligible Employee shall
not receive such Severance Installment or benefit that is subject to the
six-month delay until the first scheduled payroll date that occurs more than six
months following the date of termination (the “First Payment Date”) and, on the
First Payment Date, the Company shall pay the Eligible Employee an amount equal
to the sum of the Severance Installments that would have been payable in respect
of the period preceding the First Payment Date but for the delay imposed on
account of Code section 409A.


I.  Covenants and for “Cause” Terminations


Notwithstanding anything to the contrary in this Plan, if at any time (a) the
Eligible Employee breaches any of the provisions of a Release or (b) the Plan
Administrator determines that grounds existed, on or prior to the date of
termination of the Eligible Employee’s employment with the Company, including
prior to the Effective Date, for the Company to terminate the Eligible
Employee’s employment for “Cause”:


(1)  No further payments or benefits shall be due under this Section IV; and


(2)  The Eligible Employee shall be obligated to repay to the Company,
immediately and in a cash lump sum, the amount of any Severance Installments and
other Severance benefits (other than any amounts received by the Eligible
Employee under Sections IV.D, E or F) previously received by the Eligible
Employee (which shall, for the avoidance of doubt, be calculated on a pre-tax
basis);


provided that the Eligible Employee shall in all events be entitled to receive
accrued wages, expense reimbursement and accrued but unused vacation pay as set
forth in Section IV.A above.


J.  No Rights


Other than as provided in this Section IV, an Eligible Employee shall have no
rights to any compensation or any other benefits under this Plan.  All other
benefits, if any, due to the Eligible Employee following the date of termination
shall be determined in accordance with the plans, policies and practices of the
Company or any subsidiary of the Company. Whether the Eligible Employee’s
employment has terminated for purposes of any Company plan or arrangement shall
be determined on the basis of the applicable terms of the plan or arrangement.


K.  Definitions


“Cause” shall mean, whether occurring prior to, or on or after the Effective
Date:


(1)  The Eligible Employee’s failure to perform substantially his or her duties
with the Company or any subsidiary of the Company (other than any such failure
resulting from the Eligible Employee’s incapacity due to physical or mental
illness);


(2)  The Eligible Employee’s malfeasance or misconduct;


(3)  The Eligible Employee’s knowing and material violation of a provision of
the Company’s Code of Conduct or the Director, Executive Officer and Senior
Financial Officer Code of Business Conduct and Ethics, as such codes of conduct
may be in effect from time to time, or other policies regarding behavior of
employees; or


(4)  The conviction of, or entry of a plea of guilty or no contest by the
Eligible Employee with respect to, a felony or any lesser crime of which fraud
or dishonesty is a material element.


“Disability” shall mean a period of medically determined physical or mental
impairment that is expected to result in death or last for a period of not less
than 12 months during which an Eligible Employee qualifies for income
replacement benefits under the Company’s long-term disability plan for at least
3 months, or, if an Eligible Employee does not participate in such a plan, a
period of disability during which the Eligible Employee is unable to engage in
any substantial gainful activity by reason of any medically determined physical
or mental impairment which can be expected to result in death or can be expected
to last for a continuous period of not less than 12 months.


“Good Reason” shall mean:


(1)  A diminution in the Eligible Employee’s duties or responsibilities such
that they are (or the assignment to the Eligible Employee of any duties or
responsibilities that are) inconsistent in any material and adverse respect with
the Eligible Employee’s then title or offices;


(2)  A diminution in the Eligible Employee’s titles or offices (including, if
applicable, membership on the Board) that is material and adverse to the
Eligible Employee;


(3) A material reduction by the Company in the Eligible Employee’s rate of
annual base salary; or


(4) A material reduction by the Company in the Eligible Employee’s annual target
bonus opportunity.


Notwithstanding the foregoing, a termination for Good Reason shall not have
occurred unless (a) the Eligible Employee gives written notice to the Company of
termination of employment within 30 days after the Eligible Employee first
becomes aware of the occurrence of the circumstances constituting Good Reason,
specifying in detail the circumstances constituting Good Reason, and the Company
has failed within 30 days after receipt of such notice to cure the circumstances
constituting Good Reason, and (b) the Eligible Employee’s “separation from
service” (within the meaning of Code section 409A) occurs no later than two
years following the initial existence of one or more of the circumstances giving
rise to Good Reason.


V.  No Duplication/No Mitigation


A.  No Duplication


This Plan is not intended to, and shall not, result in any duplication of
payments or benefits to any Eligible Employee.  The Compensation Committee shall
be authorized to interpret this Plan to give effect to the preceding sentence.


B.  No Mitigation


In order for an Eligible Employee to receive the Severance described in this
Plan, the Eligible Employee shall be under no obligation to seek other
employment or otherwise mitigate the obligations of the Company under this Plan,
and there shall be no offset against any amounts due under this Plan on account
of any remuneration attributable to any subsequent employment that the Eligible
Employee may obtain.


VI.  Release and Restrictive Covenant Agreement


Subject to Section IV.G above, the Company may require and condition payment of
the Severance on the Eligible Employee’s execution of a Release in the form
attached to this Plan as Exhibit A; provided, however, that such Release must be
executed within 60 days after the date of termination; provided, further, that
if the local laws of a country or non-U.S. jurisdiction in which an Eligible
Employee works would not permit all or a portion of the Release to be structured
or executed in the form attached hereto, the General Counsel of the Company or
his or her designee shall have the discretion to create a release that
incorporates as much of the Release as possible while also complying with such
local laws.


VII.  Plan Administration


A.  Compensation Committee


The Plan shall be interpreted, administered and operated by the Compensation
Committee, which shall have the complete authority, in its sole discretion,
subject to the express provisions of this Plan, to interpret this Plan, adopt
any rules and regulations for carrying out this Plan as may be appropriate and
decide any and all matters and make any and all determinations arising under or
otherwise necessary or advisable for the administration of this Plan.  All
interpretations and decisions by the Compensation Committee shall be final,
conclusive and binding on all parties affected thereby.  Notwithstanding the
foregoing, the Compensation Committee shall have the right to delegate to any
individual member of the Compensation Committee or to any executive of the
Company any of the Compensation Committee’s authority under this Plan; provided
that no person shall act as Plan Administrator in any matter directly relating
to his or her eligibility or amount of Severance under this Plan.  The
Compensation Committee and/or the member of the Compensation Committee or the
executive of the Company delegated any authority under this Plan shall be
referred to in this Plan as the “Plan Administrator.”


B.  Expenses and Liabilities


All expenses and liabilities that the Plan Administrator and the Claims
Administrator incur in connection with the administration of this Plan shall be
borne by the Company.  The Plan Administrator may employ attorneys, consultants,
accountants, appraisers, brokers or other persons in connection with such
administration, and the Plan Administrator, the Company and the Company’s
officers and directors shall be entitled to rely upon the advice, opinions or
valuations of any such persons. No member of the Compensation Committee or any
executive delegated by the Compensation Committee as Plan Administrator shall be
personally liable for any action, determination or interpretation made in good
faith with respect to this Plan, and all members of the Compensation Committee
and any executive delegated by the Compensation Committee as the Plan
Administrator shall be fully protected by the Company in respect of any such
action, determination or interpretation to the extent permitted by (a) the
Company’s charter; (b) the Company’s bylaws and (c) applicable law.


VIII. Termination and Amendment
 
A.  Termination
 
The Compensation Committee may terminate this Plan in accordance with Section II
of this Plan, provided that no termination shall adversely affect the payments
or benefits to which any Eligible Employee has become entitled by virtue of a
Covered Termination occurring before the time of termination of this Plan.  Any
notice of termination shall be in accordance with Section VIII.C below.


B.  Amendment


The Compensation Committee may amend this Plan in any manner, provided that, in
the event an amendment is determined by the Compensation Committee to be, in the
aggregate, material and adverse to an Eligible Employee (taking into account any
aspects of such amendments that are beneficial to the Eligible Employee), the
Compensation Committee shall provide 12 months’ notice to such Eligible Employee
in accordance with Section VIII.C below (and no such change shall be effective
before the second anniversary of the Effective Date).  In addition, the
Compensation Committee may, at any time, amend this Plan in any manner it
determines in good faith is necessary or appropriate (1) to comply with
applicable law or (2) to comply with Code section 409A.


For the avoidance of doubt, amendments under the preceding sentence may be
material and adverse to Eligible Employees.  In addition, if an employee was not
an Eligible Employee because he or she had an employment agreement (or other
agreement or arrangement) that contemplated payment of severance with respect to
any termination, the Compensation Committee may amend this Plan to exclude such
employee without notice to such employee (notwithstanding the expiration of such
agreement or arrangement) if it determines that in good faith that such
exclusion is necessary to comply with Code section 409A.  Any notice of
amendment shall be in accordance with Section VIII.C below.


C.  Notice of Termination or Amendment


The Company shall be deemed to have provided any notice required by this Section
VIII if the Company makes a reasonable, good faith effort to email or otherwise
contact all Eligible Employees.  For the avoidance of doubt, notice shall be
deemed to have been validly delivered to every Eligible Employee notwithstanding
that certain individual Eligible Employees do not receive actual notice, if the
Company makes reasonable, good faith efforts as provided in the preceding
sentence.


D.  Participation in Partners Plan and Senior Partners Plan


The Compensation Committee may from time to time designate successor or
alternative plans to the Partners Plan and/or the Senior Partners Plan
(including levels of participation in any such successor or alternative plan) by
reference to which status as an Eligible Employee (or benefit levels under this
Plan) is established.  This Plan shall in no way limit the ability of the
Company or Compensation Committee to change or terminate an employee’s
participation in the Partners Plan and/or the Senior Partners Plan (or any
successor or alternative plan), which may in turn cause such employee to cease
to be an Eligible Employee.


IX.  Withholding Taxes


The Company may withhold from any amounts payable under this Plan such federal,
state, local or other taxes as may be required to be withheld pursuant to any
applicable law or regulation.


X.  Miscellaneous


A.  No Effect on Other Benefits


Any Severance received by an Eligible Employee under this Plan shall not be
counted as compensation for purposes of determining benefits under other benefit
plans, programs, policies and agreements, except to the extent expressly
provided therein or in this Plan.


B.  Unfunded Obligation


Any Severance and benefits provided under this Plan shall constitute an unfunded
obligation of the Company.  Severance Installments and other benefits paid under
this Plan will be made, when due, entirely by the Company from its general
assets.  This Plan shall constitute solely an unsecured promise by the Company
to provide Severance to Eligible Employees to the extent provided herein.  For
the avoidance of doubt, any pension, health or life insurance benefits to which
an Eligible Employee may be entitled under this Plan shall be provided under
other applicable employee benefit plans of the Company.  This Plan does not
provide the substantive benefits under such other employee benefit plans, and
nothing in this Plan shall restrict the Company’s ability to amend, modify or
terminate such other employee benefit plans.


C.  Employment Status


The Plan is not a contract of employment, does not guarantee the Eligible
Employee employment for any specified period and does not limit the right of the
Company or any subsidiary of the Company to terminate the employment of the
Eligible Employee at any time for any reason or no reason or to change the
status of any Eligible Employee’s employment or to change any employment
policies.


D.  Section Headings


The section headings contained in this Plan are included solely for convenience
of reference and shall not in any way affect the meaning of any provision of
this Plan.


E.  Governing Law


The Plan shall be governed by the laws of the State of New Yor.


F.  Assignment


This Plan shall inure to the benefit of and shall be enforceable by an Eligible
Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.  If an Eligible Employee
should die while any amount is still payable to the Eligible Employee under this
Plan had the Eligible Employee continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Plan, or as determined by the Compensation Committee, to the Eligible Employee’s
estate.  An Eligible Employee’s rights under this Plan shall not otherwise be
transferable or subject to lien or attachment.
 
 

--------------------------------------------------------------------------------


 
 
EXHIBIT A


TRANSATLANTIC HOLDINGS, INC.
RELEASE AND RESTRICTIVE COVENANT AGREEMENT


This Release and Restrictive Covenant Agreement (the “Agreement”) is entered
into by and between ___­_____________________ (the “Employee”) and Transatlantic
Holdings, Inc., a Delaware Corporation (the “Company”).


Unless the context otherwise requires each term defined in the Transatlantic
Holdings, Inc. Executive Severance Plan (the “Plan”) has the same meaning when
used in this Agreement.
 
I.           Termination of Employment
 
 The Employee’s employment with the Company and each of its subsidiaries and
controlled affiliates (collectively “TRH”) shall terminate on _______________
(the “Termination Date”) and, as of that date, the Employee shall cease
performing the Employee’s employment duties and responsibilities for TRH and
shall no longer report to work for TRH.  For purposes of this Agreement, the
term “controlled affiliates” means an entity of which the Company directly or
indirectly owns or controls a majority of the voting shares.


II.           Severance


The Employee shall receive Severance Installments (as defined in the Plan) in
the gross amount of $_______________, less applicable tax and benefit
withholdings paid out over ________ months (in equal weekly, biweekly, or
monthly installments) in accordance with Section IV.B of the Plan and the
Company’s normal payroll practices.  The Employee shall also be paid accrued
wages, reimbursed expenses and ________ days of accrued, unused vacation pay as
set forth in Section IV.A of the Plan.


III.    Other Benefits


Nothing in this Agreement modifies or affects any of the terms of any benefit
plans or programs (including, without limitation, the Company’s right to alter
the terms of such plans or programs).  No further contributions or employer
matching contributions shall be made on behalf of the Employee to any Company
401(k) or other savings or thrift plan after the Termination Date and Employee
shall no longer be eligible for coverage under the short-term and long-term
disability programs or the Employee Stock Purchase Plan after the Termination
Date.  The Employee shall not accrue vacation after the Termination Date. Except
as set forth in this Agreement, there are no other payments or benefits due to
the Employee from the Company (except those benefits as set forth in Sections
IV.C through F of the Plan); the items set forth on Schedule 1 of this Agreement
are the only payments due to the Employee under Sections IV.B through F of the
Plan.  The Employee acknowledges and agrees that the Company has made no
representations to the Employee as to the applicability of Section 409A of the
Internal Revenue Code to any of the payments or benefits provided to the
Employee pursuant to the Plan or this Agreement.


 IV.    Release of Claims


In partial consideration of the payments and benefits described in Section IV of
the Plan, to which the Employee agrees the Employee is not entitled until and
unless he executes this Agreement, the Employee, for and on behalf of the
Employee and the Employee’s heirs and assigns, subject to the following two
sentences hereof, hereby waives and releases any common law, statutory or other
complaints, claims, charges or causes of action of any kind whatsoever, both
known and unknown, in law or in equity, which the Employee ever had, now has or
may have against TRH and its shareholders (other than C.V. Starr & Co., Inc. and
Starr International Company, Inc.), successors, assigns, directors, officers,
partners, members, employees or agents (collectively, the “Releasees”),
including, without limitation, any complaint, charge or cause of action arising
under federal, state or local laws pertaining to employment, including the Age
Discrimination in Employment Act of 1967 (“ADEA,” a law which prohibits
discrimination on the basis of age), the National Labor Relations Act, the Civil
Rights Act of 1991, the Americans With Disabilities Act of 1990, Title VII of
the Civil Rights Act of 1964, all as amended; and all other federal, state and
local laws and regulations. By signing this Agreement, the Employee acknowledges
that the Employee intends to waive and release any rights known or unknown that
the Employee may have against the Releasees under these and any other laws;
provided, that the Employee does not waive or release claims with respect to the
right to enforce the Employee’s rights under this Agreement (the “Unreleased
Claims”).  In addition, the Employee agrees the Employee waives any claim to
reinstatement or re-employment with TRH, the Employee shall not seek or accept
employment with TRH after the Termination date and the Employee agrees not to
bring any claim based upon the failure or refusal of TRH to employ the Employee
hereafter.


V. Proceedings


The Employee acknowledges that the Employee has not filed any complaint, charge,
claim or proceeding, except with respect to an Unreleased Claim, if any, against
any of the Releasees before any local, state or federal agency, court or other
body (each individually a “Proceeding”).  The Employee represents that the
Employee is not aware of any basis on which such a Proceeding could reasonably
be instituted.  By signing this Agreement the Employee:


(a)  Acknowledges that the Employee shall not initiate or cause to be initiated
on his behalf any Proceeding and shall not participate in any Proceeding, in
each case, except as required by law;


(b)  Waives any right he may have to benefit in any manner from any relief
(whether monetary or otherwise) arising out of any Proceeding, including any
Proceeding conducted by the Equal Employment Opportunity Commission (“EEOC”);
and


(c)  Acknowledges that the Employee shall be limiting the availability of
certain remedies that the Employee may have against TRH and limiting also the
Employee’s ability to pursue certain claims against the Releasees.


Notwithstanding the above, nothing in Section V of this Agreement shall prevent
the Employee from:


(x)  Initiating or causing to be initiated on his or her behalf any complaint,
charge, claim or proceeding against the Company before any local, state or
federal agency, court or other body challenging the validity of the waiver of
his or her claims under the ADEA contained in Section IV of this Agreement (but
no other portion of such waiver), or


(y)  Initiating or participating in an investigation or proceeding conducted by
the EEOC.


VI. Time to Consider


The payments and benefits payable to the Employee under this Agreement include
consideration provided to Employee over and above anything of value to which the
Employee already is entitled.  The Employee acknowledges that the Employee has
been advised that the Employee has 21 days from the date of the Employee’s
receipt of this Agreement to consider all the provisions of this Agreement.


THE EMPLOYEE FURTHER ACKNOWLEDGES THAT THE EMPLOYEE HAS READ THIS AGREEMENT
CAREFULLY, HAS BEEN ADVISED BY THE COMPANY TO, CONSULT AN ATTORNEY, AND FULLY
UNDERSTANDS THAT BY SIGNING BELOW THE EMPLOYEE IS GIVING UP CERTAIN RIGHTS WHICH
THE EMPLOYEE MAY HAVE TO SUE OR ASSERT A CLAIM AGAINST ANY OF THE RELEASEES, AS
DESCRIBED IN SECTION IV OF THIS AGREEMENT AND THE OTHER PROVISIONS HEREOF. THE
EMPLOYEE ACKNOWLEDGES THAT THE EMPLOYEE HAS NOT BEEN FORCED OR PRESSURED IN ANY
MANNER WHATSOEVER TO SIGN THIS AGREEMENT, AND THE EMPLOYEE AGREES TO ALL OF ITS
TERMS VOLUNTARILY.


VII. Revocation


The Employee hereby acknowledges and understands that the Employee shall have
seven days from the date of the Employee’s execution of this Agreement to revoke
this Agreement (including, without limitation, any and all claims arising under
the ADEA) by providing written notice of revocation delivered to the General
Counsel of the Company no later than 5:00 p.m. on the seventh day after the
Employee has signed the Agreement.  Neither the Company nor any other person is
obligated to provide any benefits to the Employee pursuant to Section IV of the
Plan until eight days have passed since the Employee’s signing of this Agreement
without the Employee having revoked this Agreement.   If the Employee revokes
this Agreement pursuant to this Section, the Employee shall be deemed not to
have accepted the terms of this Agreement, and no action shall be required of
TRH under any section of this Agreement.


VIII. No Admission


This Agreement does not constitute an admission of liability or wrongdoing of
any kind by the Employee or TRH.


IX. Restrictive Covenants


A.  Non-Competition/Non-Solicitation


The Employee acknowledges and recognizes the highly competitive nature of the
businesses of TRH and accordingly agrees as follows:


1. During the period commencing on the Employee’s Termination Date and ending on
the earlier of the (i) the one-year anniversary of such date and (ii) the
expiration of the “Severance Period” (as defined in the Plan) (the “Restricted
Period”).  The Employee shall not, directly or indirectly:


(a)  Engage in any “Competitive Business” (defined below) for the Employee’s own
account;


(b)  Enter the employ of, or render any services to, any person engaged in any
Competitive Business;


(c)  Acquire a financial interest in, or otherwise become actively involved
with, any person engaged in any Competitive Business, directly or indirectly, as
an individual, partner, shareholder, officer, director, principal, agent,
trustee or consultant; or


(d)  Interfere with business relationships between TRH and customers or
suppliers of, or consultants to TRH.


2. For purposes of this Section IX, a “Competitive Business” means, as of any
date, including during the Restricted Period, any person or entity (including
any joint venture, partnership, firm, corporation or limited liability company)
that engages in or proposes to engage in the following activities in any
geographical area in which TRH does business:


(a)  The property and casualty insurance business, including commercial
insurance, business insurance, personal insurance and specialty insurance;


(b)  The life and accident and health insurance business;


(c)  The underwriting, reinsurance, marketing or sale of (y) any form of
insurance of any kind that TRH as of such date does, or proposes to, underwrite,
reinsure, market or sell (any such form of insurance, an “TRH Insurance
Product”), or (z) any other form of insurance that is marketed or sold in
competition with any TRH Insurance Product;


(d)  The investment and financial services business, including retirement
services and mutual funds services; or


(e)  Any other business that as of such date is a direct and material competitor
of one of TRH’s businesses.


3.  Notwithstanding anything to the contrary in this Agreement, the Employee may
directly or indirectly, own, solely as an investment, securities of any person
engaged in the business of TRH which are publicly traded on a national or
regional stock exchange or on the over-the-counter market if the Employee (a) is
not a controlling person of, or a member of a group which controls, such person
and (b) does not, directly or indirectly, own one percent or more of any class
of securities of such person.


4.  During the Restricted Period, the Employee shall not, directly or
indirectly, without TRH’s written consent, hire, solicit or encourage to cease
to work with TRH or any employee of TRH


5.  The Employee understands that the provisions of this Section IX.A may limit
the Employee’s ability to earn a livelihood in a business similar to the
business of TRH but the Employee nevertheless agrees and hereby acknowledges
that:


(a)  Such provisions do not impose a greater restraint than is necessary to
protect the goodwill or other business interests of TRH;


(b)  Such provisions contain reasonable limitations as to time and scope of
activity to be restrained;


(c)  Such provisions are not harmful to the general public; and


(d)  Such provisions are not unduly burdensome to the Employee.  In
consideration of the foregoing and in light of the Employee’s education, skills
and abilities, the Employee agrees that he shall not assert that, and it should
not be considered that, any provisions of Section IX.A otherwise are void,
voidable or unenforceable or should be voided or held unenforceable.


6.  It is expressly understood and agreed that, although the Employee and the
Company consider the restrictions contained in this Section IX.A to be
reasonable, if a judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Section IX.A or elsewhere in this Agreement is an unenforceable restriction
against the Employee, the provisions of the Agreement shall not be rendered void
but shall be deemed amended to apply as to such maximum time and territory and
to such maximum extent as such court may judicially determine or indicate to be
enforceable.  Alternatively, if any court of competent jurisdiction finds that
any restriction contained in this Agreement is unenforceable, and such
restriction cannot be amended so as to make it enforceable, such finding shall
not affect the enforceability of any of the other restrictions contained herein.


B.  Nondisparagement


The Employee agrees (whether during or after the Employee’s employment with TRH)
not to issue, circulate, publish or utter any false or disparaging statements,
remarks or rumors about TRH or the officers, directors or managers of TRH other
than to the extent reasonably necessary in order to (a) assert a bona fide claim
against TRH arising out of the Employee’s employment with TRH, or (b) respond in
a truthful and appropriate manner to any legal process or give truthful and
appropriate testimony in a legal or regulatory proceeding.


C.  Code of Conduct


The Employee agrees to abide by all of the terms of the Company’s Code of
Conduct or the Director, Executive Officer and Senior Financial Officer Code of
Business Conduct and Ethics that continue to apply after termination of
employment.


D.  Confidentiality/Company Property


The Employee acknowledges that the disclosure of this Agreement or any of the
terms hereof could prejudice TRH and would be detrimental to TRH’s continuing
relationship with its employees.  Accordingly, the Employee agrees not to
discuss or divulge either the existence or contents of this Agreement to anyone
other than the Employee’s immediate family, attorneys or tax advisors, and
further agrees to use the Employee’s best efforts to ensure that none of those
individuals will reveal its existence or contents to anyone else.  The Employee
shall not, without the prior written consent of TRH, use, divulge, disclose or
make accessible to any other person, firm, partnership, corporation or other
entity, any “Confidential Information” (as defined below), or any “Personal
Information” (as defined below); provided that the Employee may disclose such
information when required to do so by a court of competent jurisdiction, by any
governmental agency having supervisory authority over the business of TRH, as
the case may be, or by any administrative body or legislative body (including a
committee thereof) with jurisdiction to order the Employee to divulge, disclose
or make accessible such information; provided, further, that in the event that
the Employee is ordered by a court or other government agency to disclose any
Confidential Information or Personal Information, the Employee shall:


(a) Promptly notify TRH of such order;


(b)  At the written request of TRH, diligently contest such order at the sole
expense of TRH; and


(c)  At the written request of TRH, seek to obtain, at the sole expense of TRH,
such confidential treatment as may be available under applicable laws for any
information disclosed under such order.


Upon the Termination Date the Employee shall return TRH property, including,
without limitation, files, records, disks and any media containing Confidential
Information or Personal Information. For purposes of this Section IX.D:


 “Confidential Information” shall mean information concerning the financial
data, strategic business plans, product development (or other proprietary
product data), customer lists, marketing plans and other, proprietary and
confidential information relating to the business of TRH or customers, that, in
any case, is not otherwise available to the public (other than by the Employee’s
breach of the terms hereof).


“Personal Information” shall mean any information concerning the personal,
social or business activities of the officers or directors of the Company.


E.  Developments


Developments shall be the sole and exclusive property of TRH. The Employee
agrees to, and hereby does, assign to TRH, without any further consideration,
all of the Employee’s right, title and interest throughout the world in and to
all Developments. The Employee agrees that all such Developments that are
copyrightable may constitute works made for hire under the copyright laws of the
United States and, as such, acknowledges that TRH is the author of such
Developments and owns all of the rights comprised in the copyright of such
Developments.  The Employee hereby assigns to TRH without any further
consideration all of the rights comprised in the copyright and other proprietary
rights the Employee may have in any such Development to the extent that it might
not be considered a work made for hire. The Employee shall make and maintain
adequate and current written records of all Developments and shall disclose all
Developments promptly, fully and in writing to the Company promptly after
development of the same, and at any time upon request.


“Developments” shall mean all discoveries, inventions, ideas, technology,
formulas, designs, software, programs, algorithms, products, systems,
applications, processes, procedures, methods and improvements and enhancements
conceived, developed or otherwise made or created or produced by the Employee
alone or with others, and in any way relating to the business or any proposed
business of TRH of which the Employee has been made aware, or the products or
services of TRH of which the Employee has been made aware, whether or not
subject to patent, copyright or other protection and whether or not reduced to
tangible form, at any time during the Employee’s employment with TRH.


F.  Cooperation


The Employee agrees (whether during or after the Termination Date) to cooperate:


(a) With TRH in connection with any litigation or regulatory matters in which
the Employee may have relevant knowledge or information, and


(b) With all government authorities on matters pertaining to any investigation,
litigation or administrative proceeding pertaining to TRH.


This cooperation shall include, without limitation, the following:


(x) To meet and confer, at a time mutually convenient to the Employee and TRH,
with TRH’s designated in-house or outside attorneys for trial preparation
purposes, including answering questions, explaining factual situations,
preparing to testify, or appearing for deposition;


(y) To appear for trial and give truthful trial testimony without the need to
serve a subpoena for such appearance and testimony; and


(z) To give truthful sworn statements to TRH’s attorneys upon their request and,
for purposes of any deposition or trial testimony, to adopt TRH’s attorneys as
Employee’s own (provided that there is no conflict of interest that would
disqualify the attorneys from representing Employee), and to accept their record
instructions at deposition.


The Company agrees to reimburse Employee for reasonable out-of-pocket expenses
necessarily incurred by Employee in connection with the cooperation set forth in
this paragraph.


X. Enforcement


If at any time (a) the Employee breaches any of the provisions of this Agreement
or (b) the Plan Administrator of the Plan determines that grounds existed, on or
prior to the Termination Date, including prior to the Effective Date of the
Plan, for TRH to terminate the Employee’s employment for “Cause” (as defined in
the Plan), (y) no further payments or benefits shall be due to the Employee
under this Agreement and/or the Plan; and (z) the Employee shall be obligated to
repay to TRH, immediately and in a cash lump sum, the amount of any Severance
Installments and other Severance benefits (other than any amounts received by
the Employee under Section IV.D, E or F) previously received by the Employee
under this Agreement and/or the Plan (which shall, for the avoidance of doubt,
be calculated on a pre-tax basis); provided that the Employee shall in all
events be entitled to receive accrued wages and expense reimbursement and
accrued but unused vacation pay as set forth in Section IV.A of the Plan.


The Employee acknowledges and agrees that TRH’s remedies at law for a breach or
threatened breach of any of the provisions of Sections IX.A, B, D and E of this
Agreement would be inadequate, and, in recognition of this fact, the Employee
agrees that, in the event of such a breach or threatened breach, in addition to
any remedies at law, TRH, without posting any bond, shall be entitled to obtain
equitable relief in the form of specific performance, temporary restraining
order, temporary or permanent injunction or any other equitable remedy which may
then be available. In addition, TRH shall be entitled to immediately cease
paying any amounts remaining due or providing any benefits to the Employee
pursuant to Section IV of the Plan upon a determination by the “Plan
Administrator” (as defined in the Plan) that the Employee has violated any
provision of Section IX of this Agreement, subject to payment of all such
amounts upon a final determination, by a court of competent jurisdiction, that
the Employee had not violated Section IX of this Agreement.


XI. General Provisions


A.  No Waiver; Severability


A failure of the Company or any of the Releasees to insist on strict compliance
with any provision of this Agreement shall not be deemed a waiver of such
provision or any other provision hereof. If any provision of this Agreement is
determined to be so broad as to be unenforceable, such provision shall be
interpreted to be only so broad as is enforceable, and in the event that any
provision is determined to be entirely unenforceable, such provision shall be
deemed severable, such that all other provisions of this Agreement shall remain
valid and binding upon the Employee and the Releasees.


B.  Governing Law


THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE WHOLLY PERFORMED
WITHIN THAT STATE, WITHOUT REGARD TO ITS CONFLICT OF LAWS PROVISIONS OR THE
CONFLICT OF LAWS PROVISIONS OF ANY OTHER JURISDICTION WHICH WOULD CAUSE THE
APPLICATION OF ANY LAW OTHER THAN THAT OF THE STATE OF NEW YORK. THE EMPLOYEE
CONSENTS TO THE EXCLUSIVE JURISDICTION OF THE FEDERAL AND STATE COURTS IN NEW
YORK.


C.  Entire Agreement/Counterparts


This Agreement constitutes the entire understanding and agreement between the
Company and the Employee with regard to all matters herein. There are no other
agreements, conditions, or representations, oral or written, express or implied,
with regard thereto.  This Agreement may be amended only in writing, signed by
the parties hereto.  This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.


D.  Notice


For the purpose of this Agreement, notices and all other communications provided
for in this Agreement shall be in writing and shall be deemed to have been duly
given if delivered: (a) personally; (b) by overnight courier service; (c) by
facsimile transmission; or (d) by United States registered mail, return receipt
requested, postage prepaid, addressed to the respective addresses, as set forth
below, or to such other address as either party may have furnished to the other
in writing in accordance herewith; provided that notice of change of address
shall be effective only upon receipt.  Notices shall be deemed given as follows:
(x) notices sent by personal delivery or overnight courier shall be deemed given
when delivered; (y) notices sent by facsimile transmission shall be deemed given
upon the sender’s receipt of confirmation of complete transmission; and (z)
notices sent by United States registered mail shall be deemed given two days
after the date of deposit in the United States mail.
 
 

--------------------------------------------------------------------------------




If to Executive, to the address as shall most currently appear on the records of
the Company.




If to the Company, to:


Transatlantic Holdings, Inc.
80 Pine Street
New York, NY 10005
Fax: 212-248-0965
Attn: General Counsel


Attn: ______________________________


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.


EMPLOYEE
 


By:
______________________________

 
Name:

 
Title:


TRANSATLANTIC HOLDINGS, INC.




By:
______________________________

 
Name:

 
Title:





 
By:
______________________________

 
Name:

 
Title:






